866 F.2d 661
NUCLEAR REGULATORY COMMISSION, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent,National Treasury Employees Union, Intervenor.
No. 87-3182.
United States Court of Appeals,Fourth Circuit.
Jan. 6, 1989.

1
Prior report:  4th Cir., 859 F.2d 302.


2
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


3
The petitioner's petition for rehearing and suggestion for rehearing in banc was submitted to the Court.  A majority of judges having voted in a requested poll of the Court to grant rehearing in banc,


4
IT IS ORDERED that rehearing in banc is granted.


5
IT IS FURTHER ORDERED that this case shall be calendared for argument at the April Term of Court.  Within ten days of the date of this order 4 additional copies of appellant's briefs, 3 additional copies of appellee's brief, and 4 additional copies of intervenor's brief shall be filed.  Petitioner will file 9 additional copies of the joint appendix.